United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.V., Appellant
and
U.S. POSTAL SERVICE, BROOKLYN
PROCESSING & DISTRIBUTION CENTER,
Brooklyn, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Tom McMenamy, for the appellant1
Office of Solicitor, for the Director

Docket No. 20-1309
Issued: December 22, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 24, 2020 appellant, through her representative, filed a timely appeal from a
March 12, 2020 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP).2
As more than 180 days has elapsed from OWCP’s last merit decision, dated December 5, 2019, to
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

Appellant timely requested oral argument before the Board. 20 C.F.R. § 501.5(b). Pursuant to the Board’s Rules
of Procedure, oral argument may be held in the discretion of the Board. 20 C.F.R. § 501.5(a). In support of appellant’s
oral argument request, appellant’s representative asserted that oral argument should be granted because the medical
evidence of record was sufficient to establish an employment-related injury. The Board, in exercising its discretion,
denies appellant’s request for oral argument because the Board does not have jurisdiction over the merits of the claim
the arguments on appeal can adequately be addressed in a decision based on a review of the case record. Oral argument
in this appeal would further delay issuance of a Board decision and not serve a useful purpose. As such, the oral
argument request is denied and this decision is based on the case record as submitted to the Board.

the filing of this appeal, pursuant to the Federal Employees’ Compensation Act3 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board lacks jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On September 20, 2018 appellant, then a 53-year-old automation clerk, filed a traumatic
injury claim (Form CA-1) alleging that on August 22, 2018 she experienced burning and stinging
sensations and pain in her elbow, both hands, and shoulder while in the performance of duty. She
stopped work on the date of injury. In a statement of even date, appellant related that she reported
her claimed injury to her supervisor on the date of injury, she sought medical treatment for her
condition and was placed off work by her physician, and she returned to work on
September 10, 2018.
In support of her claim, appellant submitted chiropractic care certificates dated August 23
and September 5, 2018 by Dr. Avrum I. Musnik, a chiropractor. Dr. Musnik indicated that
appellant was seen in his office from August 23 through September 8, 2018 for a spinal condition.
Dr. Musnik noted that she should be excused from work due to an acute exacerbation of her spinal
condition.
Appellant also submitted medical reports by Dr. Victor Katz, an attending Board-certified
orthopedic surgeon. In a September 18, 2018 report, physical therapy letter, and patient
instructions dated September 21, 2018, Dr. Katz noted a history that appellant sustained a workrelated injury due to her repetitive work duties. He diagnosed cervical herniated disc, cervical
radiculopathy on the right, lumbar radiculopathy on the left, lumbar herniated disc, right shoulder
impingement and bursitis, right elbow medial and lateral epicondylitis, left elbow medial
epicondylitis, cervicalgia, lumbago. Dr. Katz ordered physical therapy to appellant’s conditions.
He advised that she was temporarily totally disabled from her current work duties due to injuries
sustained during the course of employment.
Thereafter, OWCP received additional medical evidence from Dr. Katz. In duty status
reports (Form CA-17) dated October 18, November 27, and December 18, 2018, Dr. Katz
reiterated appellant’s history of injury and his prior diagnosis of right shoulder impingement due
to injury. He again advised that she was not fit for duty. In a September 18, 2018 patient
instructions, Dr. Katz noted that appellant was seen on that date due to injuries that occurred on
the job over a period of time.
In a development letter dated January 15, 2019, OWCP indicated that when appellant’s
claim was first received it appeared to be a minor injury that resulted in minimal or no lost time
from work and payment of a limited amount of medical expenses was administratively approved.
It explained that it had reopened the claim for consideration because she had not returned to work

3

5 U.S.C. § 8101 et seq.

2

in a full-time capacity. OWCP requested that appellant submit additional factual and medical
evidence in support of her claim and provided a questionnaire for her completion.
OWCP subsequently received additional medical evidence from Dr. Katz. In narrative
reports dated October 18, November 27, and December 18, 2018, January 22, 2019, Dr. Katz
reiterated appellant’s history of injury and his prior cervical, lumbar, right shoulder, and bilateral
elbow diagnoses and opinion that she was temporarily totally disabled. In Form CA-17 reports
dated January 22, 2019, he continued to advise that she was not fit for duty.
On February 2, 2019 appellant responded to OWCP’s development letter. She described
her work duties, the development of her claimed injuries, and history of her medical treatment.
Appellant contended that her medical conditions were caused by her employment duties.
Appellant submitted narrative reports and Form CA-17 reports dated January 24,
February 19, and March 19, 2019 in which Dr. Katz restated his prior cervical, lumbar, right
shoulder, and bilateral elbow diagnoses and opinion that appellant was temporarily totally disabled
and not fit for duty.
In a second development letter dated March 28, 2019, OWCP requested that the employing
establishment provide additional information regarding appellant’s claim. In a separate
development letter of even date, it requested that Dr. Katz provide a rationalized opinion as to
whether appellant’s current condition was caused, aggravated, accelerated, or precipitated by her
work activities.
On April 4, 2019 OWCP converted appellant’s traumatic injury claim to an occupational
disease claim because the claimed incidents and conditions at work occurred over the course of
more than one workday or work shift.4
OWCP received a March 22, 2019 cervical spine magnetic resonance imaging (MRI) scan
report by Dr. Michael Reichel, a Board-certified diagnostic radiologist, who provided an
impression of mild multilevel degenerative cervical changes.
In an April 4, 2019 statement, the employing establishment responded to OWCP’s
development letter. It primarily agreed with appellant’s statement of injury. The employing
establishment was unaware of what task, frequency and duration she performed which resulted in
her exposure or contact. In order to minimize appellant’s effects of exposure, it moved her to a
lighter machine that had less volume and she was also given extra help. The employing
establishment indicated that it was unaware of her bilateral hand, shoulder, and elbow symptoms.
Appellant’s last day at work was September 19, 2018. The employing establishment provided an
official copy of appellant’s position description.
Dr. Aaron S. Greenberg, a Board-certified internist, noted in an August 20, 2018 certificate
to return to work, that appellant had been out from August 16 to 17, 2018. He indicated that she
could return to work on August 20, 2018.

4

See 20 C.F.R. § 10.5(q), (ee).

3

In a March 26, 2019 right shoulder MRI scan report, Dr. Christian P. Annese, a Boardcertified diagnostic radiologist, provided impressions of tendinosis with a full-thickness, partial
width tear of the anterior and mid insertional footprint of the supraspinatus tendon; tendinosis with
interstitial delamination tear and fluid at the myotendinous junction of the infraspinatus; tendinosis
of the subscapularis with low-grade interstitial partial tear; tendinosis and partial tear of the intraarticular biceps and biceps labral complex; degenerative type tear of the superior labrum; and small
effusion with subacromial subdeltoid bursitis.
In response to OWCP’s March 28, 2019 development letter, Dr. Katz submitted an
April 16, 2019 report in which he reiterated his prior diagnoses and opinion on appellant’s
disability from work. Additionally, he opined that she had sustained a work-related injury that
occurred over time due to her automation clerk work duties.
OWCP, by decision dated May 20, 2019, denied appellant’s occupational disease claim
finding that she had not submitted a rationalized medical opinion explaining how her diagnosed
conditions were causally related to the accepted factors of her federal employment. Consequently,
it found that the requirements had not been met to establish an injury or medical condition causally
related to the accepted employment factors.
In a March 22, 2019 lumbar spine MRI scan report, Dr. Reichel provided: impressions of
mild multi-level degenerative lumbar changes; kidney history consistent with normal anatomic
variation; and diverticulosis.
On August 8, 2019 appellant requested reconsideration of the May 20, 2019 decision. She
submitted a July 16, 2019 letter by Dr. Katz. Dr. Katz noted appellant’s repetitive work duties,
reviewed diagnostic test results, and discussed findings on physical examination of the right
shoulder. He believed that her right shoulder injury was causally related to her repetitive work
duties. Dr. Katz advised that appellant sustained a right shoulder full-thickness tear as a direct
result of her federal employment. He requested authorization for her to restart physical therapy
and recommended arthroscopic rotator cuff repair to treat her right shoulder condition.
In a November 6, 2019 decision, OWCP denied modification of the May 20, 2019 decision
finding that appellant had not submitted sufficient medical evidence to establish a medical
condition causally related to the accepted work factors, as her physician did not provide a
rationalized opinion on causal relationship.
On November 26, 2019 appellant requested reconsideration of the November 6, 2019
decision. She submitted a November 12, 2019 letter by Dr. Katz who reiterated his opinions and
treatment plan as set forth in his prior letter of July 16, 2019.
OWCP, by decision dated December 5, 2019, denied modification of its prior decisions,
again finding that Dr. Katz failed to provide a rationalized medical opinion on causal relationship.
Appellant, on February 19, 2020, requested reconsideration. She submitted an additional
January 9, 2020 letter by Dr. Katz who continued to opine that appellant’s right shoulder fullthickness tear was directly caused by her repetitive work duties, request authorization for her to
restart physical therapy, and recommend right shoulder arthroscopic rotator cuff repair.

4

In a March 12, 2020 decision, OWCP denied appellant’s request for reconsideration of the
merits of her claim, pursuant to 5 U.S.C. § 8128(a).
LEGAL PRECEDENT
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
to review an award for or against compensation. The Secretary of Labor may review an award for
or against compensation at any time on his own motion or on application.5
To require OWCP to reopen a case for merit review pursuant to FECA, the claimant must
provide evidence or an argument which: (1) shows that OWCP erroneously applied or interpreted
a specific point of law; (2) advances a relevant legal argument not previously considered by
OWCP; or (3) constitutes relevant and pertinent new evidence not previously considered by
OWCP.6
A request for reconsideration must be received by OWCP within one year of the date of
OWCP’s decision for which review is sought.7 If it chooses to grant reconsideration, it reopens
and reviews the case on its merits.8 If the request is timely, but fails to meet at least one of the
requirements for reconsideration, OWCP will deny the request for reconsideration without
reopening the case for review on the merits.9
ANALYSIS
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of her claim, pursuant to 5 U.S.C. § 8128(a).
Appellant’s timely February 19, 2020 request for reconsideration neither alleged nor
demonstrated that OWCP erroneously applied or interpreted a specific point of law. Additionally,
the Board finds that she did not advance a relevant legal argument not previously considered by
OWCP. Consequently, appellant is not entitled to further review of the merits of her claim based
on either the first or second above-noted requirements under 20 C.F.R. § 10.606(b)(3).

5
5 U.S.C. § 8128(a); see T.K., Docket No. 19-1700 (issued April 30, 2020); L.D., Docket No. 18-1468 (issued
February 11, 2019); W.C., 59 ECAB 372 (2008).
6

20 C.F.R. § 10.606(b)(3); see L.D., id.; see also L.G., Docket No. 09-1517 (issued March 3, 2010); C.N., Docket
No. 08-1569 (issued December 9, 2008).
7

Id. at § 10.607(a). The one-year period begins on the next day after the date of the original contested decision.
For merit decisions issued on or after August 29, 2011, a request for reconsideration must be received by OWCP
within one year of OWCP’s decision for which review is sought. Federal (FECA) Procedure Manual, Part 2 -- Claims,
Reconsiderations, Chapter 2.1602.4 (February 2016). Timeliness is determined by the document receipt date of the
request for reconsideration as indicated by the received date in the Integrated Federal Employees’ Compensation
System (iFECS). Id. at Chapter 2.1602.4b.
8

Id. at § 10.608(a); see also M.S., 59 ECAB 231 (2007).

9

Id. at § 10.608(b); E.R., Docket No. 09-1655 (issued March 18, 2010).

5

The Board further finds that appellant did not submit relevant and pertinent new evidence
in support of her reconsideration request under 20 C.F.R. § 10.606(b)(3). OWCP previously
denied her claim because the medical evidence of record did not contain a rationalized opinion
that her diagnosed conditions were causally related to the accepted employment factors. In support
of her reconsideration request, appellant submitted a new report dated January 9, 2020 in which
Dr. Katz related appellant’s repetitive work duties, diagnosed right shoulder full-thickness tear,
opined that the diagnosed condition was directly caused by her work duties, and addressed her
treatment plan. This evidence, however, essentially reiterated Dr. Katz’s diagnosis and opinion
set forth in his prior July 16 and November 12, 2019 reports of record. Evidence that repeats or
duplicates evidence already in the case record has no evidentiary value and does not constitute a
basis for reopening a case.10 As appellant failed to provide relevant and pertinent new evidence,
she is not entitled to a merit review based on the third requirement under 20 C.F.R. § 10.606(b)(3).
The Board, accordingly, finds that appellant did not meet any of the requirements of
20 C.F.R. § 10.606(b)(3). Pursuant to 20 C.F.R. § 10.608, OWCP properly denied merit review.11
On appeal appellant’s representative contends that the evidence submitted is sufficient to
establish an employment-related injury. However, as explained above, the Board lacks jurisdiction
to review the merits of the claim.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of her claim, pursuant to 5 U.S.C. § 8128(a).

10

R.R., Docket No. 18-1562 (issued February 22, 2019); A.A., Docket No. 18-0031 (issued April 5, 2018).

11

D.G., Docket No. 19-1348 (issued December 2, 2019).

6

ORDER
IT IS HEREBY ORDERED THAT the March 12, 2020 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 22, 2020
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

